                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             CENTRAL DIVISION

 VICTORIA K. WYGLE,

               Plaintiff,                                 No. C18-3049-LTS

 vs.
                                                 MEMORANDUM OPINION AND
 ANDREW M. SAUL, Commissioner of                   ORDER ON REPORT AND
 Social Security,                                   RECOMMENDATION

               Defendant.

                              ___________________________

                                  I.   INTRODUCTION
       This case is before me on a Report and Recommendation (R&R) by the Honorable
Mark A. Roberts, United States Magistrate Judge.          Doc. No. 17.      Judge Roberts
recommends that I reverse in part, and remand, the decision of the Commissioner of
Social Security (the Commissioner) denying Victoria K. Wygle’s application for
supplemental security income (SSI) benefits under Title XVI of the Act, 42 U.S.C. §§
1381, et. seq, and remand for further proceedings. Neither party has objected to the
R&R. The deadline for such objections has expired.


                            II.    APPLICABLE STANDARDS
A.     Judicial Review of the Commissioner’s Decision
       The Commissioner’s decision must be affirmed “if it is supported by substantial
evidence on the record as a whole.” Pelkey v. Barnhart, 433 F.3d 575, 577 (8th Cir.
2006); see 42 U.S.C. § 405(g) (“The findings of the Commissioner of Social Security as
to any fact, if supported by substantial evidence, shall be conclusive . . .”). “Substantial
evidence is less than a preponderance, but enough that a reasonable mind might accept
as adequate to support a conclusion.” Lewis v. Barnhart, 353 F.3d 642, 645 (8th Cir.
2003). The Eighth Circuit explains the standard as “something less than the weight of
the evidence and [that] allows for the possibility of drawing two inconsistent conclusions,
thus it embodies a zone of choice within which the [Commissioner] may decide to grant
or deny benefits without being subject to reversal on appeal.” Culbertson v. Shalala, 30
F.3d 934, 939 (8th Cir. 1994).
       In determining whether the Commissioner’s decision meets this standard, the court
considers “all of the evidence that was before the ALJ, but it [does] not re-weigh the
evidence.” Vester v. Barnhart, 416 F.3d 886, 889 (8th Cir. 2005). The court considers
both evidence that supports the Commissioner’s decision and evidence that detracts from
it. Kluesner v. Astrue, 607 F.3d 533, 536 (8th Cir. 2010). The court must “search the
record for evidence contradicting the [Commissioner’s] decision and give that evidence
appropriate weight when determining whether the overall evidence in support is
substantial.” Baldwin v. Barnhart, 349 F.3d 549, 555 (8th Cir. 2003) (citing Cline v.
Sullivan, 939 F.2d 560, 564 (8th Cir. 1991)).
       In evaluating the evidence in an appeal of a denial of benefits, the court must apply
a balancing test to assess any contradictory evidence. Sobania v. Sec’y of Health &
Human Servs., 879 F.2d 441, 444 (8th Cir. 1989). The court, however, does not
“reweigh the evidence presented to the ALJ,” Baldwin, 349 F.3d at 555 (citing Bates v.
Chater, 54 F.3d 529, 532 (8th Cir. 1995)), or “review the factual record de novo.” Roe
v. Chater, 92 F.3d 672, 675 (8th Cir. 1996) (citing Naber v. Shalala, 22 F.3d 186, 188
(8th Cir. 1994)). Instead, if, after reviewing the evidence, the court finds it “possible to
draw two inconsistent positions from the evidence and one of those positions represents
the Commissioner’s findings, [the court] must affirm the [Commissioner’s] denial of
benefits.” Kluesner, 607 F.3d at 536 (quoting Finch v. Astrue, 547 F.3d 933, 935 (8th
Cir. 2008)). This is true even in cases where the court “might have weighed the evidence
differently.” Culbertson, 30 F.3d at 939 (quoting Browning v. Sullivan, 958 F.2d 817,
822 (8th Cir. 1992)). The court may not reverse the Commissioner’s decision “merely
because substantial evidence would have supported an opposite decision.” Baker v.
                                             2
Heckler, 730 F.2d 1147, 1150 (8th Cir. 1984); see Goff v. Barnhart, 421 F.3d 785, 789
(8th Cir. 2005) (“[A]n administrative decision is not subject to reversal simply because
some evidence may support the opposite conclusion.”).


B.     Review of Report and Recommendation
       A district judge must review a magistrate judge’s R&R under the following
standards:
       Within fourteen days after being served with a copy, any party may serve
       and file written objections to such proposed findings and recommendations
       as provided by rules of court. A judge of the court shall make a de novo
       determination of those portions of the report or specified proposed findings
       or recommendations to which objection is made. A judge of the court may
       accept, reject, or modify, in whole or in part, the findings or
       recommendations made by the magistrate judge. The judge may also
       receive further evidence or recommit the matter to the magistrate judge with
       instructions.
28 U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b). Thus, when a party objects to
any portion of an R&R, the district judge must undertake a de novo review of that portion.
       Any portions of an R&R to which no objections have been made must be reviewed
under at least a “clearly erroneous” standard. See, e.g., Grinder v. Gammon, 73 F.3d
793, 795 (8th Cir. 1996) (noting that when no objections are filed “[the district court
judge] would only have to review the findings of the magistrate judge for clear error”).
As the Supreme Court has explained, “[a] finding is ‘clearly erroneous’ when although
there is evidence to support it, the reviewing court on the entire evidence is left with the
definite and firm conviction that a mistake has been committed.” Anderson v. City of
Bessemer City, 470 U.S. 564, 573–74 (1985) (quoting United States v. U.S. Gypsum
Co., 333 U.S. 364, 395 (1948)). However, a district judge may elect to review an R&R
under a more-exacting standard even if no objections are filed:
       Any party that desires plenary consideration by the Article III judge of any
       issue need only ask. Moreover, while the statute does not require the judge
       to review an issue de novo if no objections are filed, it does not preclude

                                             3
      further review by the district judge, sua sponte or at the request of a party,
      under a de novo or any other standard.
Thomas v. Arn, 474 U.S. 140, 150 (1985).


                              III.     DISCUSSION
      Because the parties did not object to the R&R, I have reviewed it for clear error.
Judge Roberts applied the appropriate legal standards in considering (1) whether
substantial evidence on the record as a whole supports the ALJ’s physical RFC
determination (including whether the ALJ fully and fairly developed the record) and (2)
whether substantial evidence on the record as a whole supports the ALJ’s conclusion that
Wygle could perform jobs available in significant numbers in the national economy.
Judge Roberts also appropriately considered Wygle’s Appointments Clause challenge.
As Judge Roberts noted, the issue is essentially moot, as on remand the Commissioner
will have the opportunity to select an appropriate ALJ to review these issues and Wygle
may raise any Appointments Clause challenge she may have at that time. See Mann v.
Berryhill, No. CV18-3022, 2018 WL 6421725, at *8 (D. Neb. Dec. 6, 2018); Anderson
v. Comm’r of Soc. Sec., No. CV18-24-LRR, 2019 WL 1212127, at *5 (N.D. Iowa Feb.
19, 2019); Dyslin v. Comm’r of Soc. Sec., No. CV18-0014-LTS, 2019 WL 2219004, at
*14 (N.D. Iowa Feb. 22, 2019).
      Based on my review of the record, I find no error—clear or otherwise—in Judge
Roberts’ recommendation. As such, I adopt the R&R in its entirety. This case will be
remanded for further proceedings in accordance with that recommendation.


                                 IV.      CONCLUSION
      For the reasons set forth herein:
      1.     I accept the Report and Recommendation (Doc. No. 17) without
             modification. See 28 U.S.C. § 636(b)(1).
      2.     Pursuant to Judge Roberts’ recommendation:

                                            4
      a.    The Commissioner’s determination that Wygle was not disabled is
            reversed and this matter is remanded to the Commissioner for
            further proceedings as described by Judge Roberts.
      b.    Judgment shall enter in favor of Wygle and against the
            Commissioner.
      c.    If Wygle wishes to request an award of attorney’s fees and costs
            under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412,
            an application may be filed up until 30 days after the judgment
            becomes “not appealable,” i.e., 30 days after the 60-day time for
            appeal has ended. See Shalala v. Schaefer, 509 U.S. 292, 296
            (1993); 28 U.S.C. §§ 2412(d)(1)(B), (d)(2)(G).


IT IS SO ORDERED.
DATED this 18th day of March, 2020.




                               __________________________
                               Leonard T. Strand, Chief Judge




                                  5
